Bunn, J.
Gertiorari to review an order of the district court in a proceeding under the Workmen’s Compensation Act to recover compensation for the death of Charles J. Eapley. Eapley was in the employ of defendant Carlson. On the morning of June 30, 1915, while engaged in the performance of the duties of his employment, he suffered an injury from the effects of which he died at about 1:30 a. m. on the morning of July 1. Laws 1915, p. 285, c. 209, by its terms went into effect July 1, 1915. It increased the maximum and minimum compensation in case of death, and provided that the employer should pay the expense of last siekness *97and burial, not exceeding $100 in amount. This provision was not in the prior law. The trial court held that plaintiff, the widow of the deceased workman, who sued in her own behalf and as mother of her minor children, was entitled to recover under the law in force on the day Eapley died. Eelator contends that the law in force on the day he was injured governs.
The trial court was right. The claim of plaintiff for compensation does not arise from the injury to her husband, but is a new and distinct right of action created by his death. Anderson v. Fielding, 92 Minn. 42, 99 N. W. 357, 104 Am. St. 665; Michigan Central R. Co. v. Vreeland, 227 U. S. 59, 33 Sup. Ct. 192, 57 L. ed. 417, Ann. Gas. 1914 C, 176; American R. Co. v. Didricksen, 227 U. S. 145, 33 Sup. Ct. 224, 57 L. ed. 456.
Order affirmed.